Citation Nr: 0824693	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, NV, which denied the benefit sought on appeal.

The veteran appeared and testified at a Video Conference 
Hearing in May 2008.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The veteran is currently awarded a 70 percent rating for 
service-connected bilateral hearing loss and 10 percent for 
tinnitus.  

At his May 2008 hearing, the veteran advised that his hearing 
loss had worsened over the previous two years.  He testified 
that he has been unable to do his previous job due to his 
service-connected disabilities.  He reported employment as a 
truck driver for over 30 years, but he is currently unable to 
pass the hearing test required to have the proper driver's 
license.  The veteran noted that he had difficulty discerning 
speech-especially with other noise in the area.  He reported 
last working in 1991.  

The veteran essentially contends that he is unable to obtain 
or maintain some form of essentially gainful employment 
because of the severity of his service-connected bilateral 
hearing loss.  There is no evidence of record as to the 
impact of the veteran's service-connected disability on his 
ability to obtain and maintain some form of gainful 
employment.  Thus, a remand is necessary so the veteran may 
be afforded a VA examination that specifically considers the 
effect of all the veteran's service-connected disabilities on 
his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, post-service, 
medical treatment records regarding the 
veteran's bilateral hearing loss.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the current 
severity of his service-connected 
bilateral hearing loss.  The veteran 
should then be afforded a VA general 
medical examination to determine whether 
the veteran's service-connected 
disabilities render him unemployable.  In 
making this determination the examiner 
must explicitly limit his/her inquiry to 
the effect that the veteran's service-
connected disabilities have on his 
employability and must not consider the 
effect of nonservice-connected 
disabilities.  Also, the examiner must 
ensure that he or she considers all of the 
veteran's service-connected disabilities 
in making the above determination 
including bilateral hearing loss and 
tinnitus.  The veteran's claims folder 
should be made available to the examiner.  
Any necessary testing should be performed.  
A specific rationale for the opinion given 
should be provided. 
3.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to cure an evidentiary defect 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




